Name: COMMISSION REGULATION (EC) No 2054/97 of 20 October 1997 laying down to what extent applications for issue of export licences submitted during October 1997 for beef and veal products which may benefit from special import treatment in a third country may be accepted
 Type: Regulation
 Subject Matter: tariff policy;  trade policy;  cooperation policy;  animal product
 Date Published: nan

 L 287/18 EN Official Journal of the European Communities 21 . 10 . 97 COMMISSION REGULATION (EC) No 2054/97 of 20 October 1997 laying down to what extent applications for issue of export licences submitted during October 1997 for beef and veal products which may benefit from special import treatment in a third country may be accepted Whereas the quantities for which licence applications have been lodged for the fourth quarter of 1997 are lower than those available ; whereas these applications can , therefore, be met in full , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1445/95 of 26 June 1995 on rules of application for import and export licences in the beef and veal sector and repealing Regulation (EEC) No 2377/80 ('), as last amended by Regulation (EC) No 1 572/97 (2), and in par ­ ticular Article 12 (8 ) thereof, Whereas Regulation (EC) No 1445/95 lays down, in Article 12, detailed rules for export licence applications for the products referred to in Article 1 of Commission Regulation (EEC) No 2973/79 (3), as last amended by Regulation (EEC) No 3434/87 (4); Whereas Regulation (EEC) No 2973/79 fixed the quant ­ ities of meat which might be exported on special terms for the fourth quarter of 1997; HAS ADOPTED THIS REGULATION: Article 1 The applications for export licences lodged in October 1997 for the beef and veal referred to in Regulation (EEC) No 2973/79 for the fourth quarter of 1997 shall be met in full . Article 2 This Regulation shall enter into force on 21 October 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 October 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ L 143, 27 . 6. 1995, p. 35. (2) OJ L 211 , 5 . 8 . 1997, p. 39 . (3) OJ L 336, 29 . 12. 1979, p. 44 . 4) OJ L 327, 18 . 11 . 1987, p. 7 .